COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  EDDIE DALE UNDERWOOD,                                           No. 08-20-00118-CR
                                                  §
  Appellant,                                                        Appeal from the
                                                  §
  v.                                                              259th District Court
                                                  §
  THE STATE OF TEXAS,                                            of Jones County, Texas
                                                  §
  Appellee.                                                            (TC# 6880)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record, and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF AUGUST, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.